Hill, Justice,
dissenting.
On December 1, 1978, on appeal of the denial of habeas corpus, this court ordered that Leonard Ingram be given an out-of-time appeal from his burglary conviction in Muscogee County. The habeas (Wayne Superior) court implemented this court’s order by requiring that Ingram be returned to Muscogee and given an out-of-time appeal within 30 days. That order was entered on March 7,1979.
The 30-day time limit was not met and the out-of-time notice of appeal was not filed until February 29, 1980, after the Muscogee Superior Court denied Ingram’s habeas petition brought by the Prisoner Legal Counseling Project. No justification for the delay in *841giving Ingram his out-of-time appeal has been offered by the Muscogee public defender or otherwise.
As the majority say "Ingram is entitled to an out-of-time appeal within a reasonable period of time.” The delay of almost a year for filing a simple, one-page form notice of appeal (see Code Ann. § 6-1203) is in my view an unreasonable delay.
Because Ingram has been denied a timely appeal, and no reason for the delay has been offered, I would grant him a new trial. I therefore dissent.